               Case 6:19-cv-00693 Document 1 Filed 12/06/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

RAYMOND ORTIZ, JR.,                               §
                                                  §
       Plaintiff,                                 §
v.                                                §            CIVIL ACTION NO.6:19-cv-00693
                                                  §                                   JURY
DOLLAR TREE STORES, INC.                          §
                                                  §
       Defendants                                 §

                                    NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant DOLLAR TREE STORES, INC., (“Dollar Tree”) hereby files this Notice of

Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, removing the above-captioned case to

the United States District Court for the Western District of Texas, Waco Division. The grounds

for removal are as follows:

                                          I. Introduction

       1.       Plaintiff Raymond Ortiz, Jr. (“Plaintiff” or “Ortiz”), at the time this action was

commenced, was, and still is, a resident and a citizen of Texas.

       2.       Defendant Dollar Tree Stores, Inc. is a corporation formed under the laws of the

Commonwealth of Virginia, having its principal place of business now and at the time this action

was commenced in Chesapeake, Virginia. Thus, Defendant is now and was at the time this action

was commenced a citizen of the Commonwealth of Virginia and of no other state.

       3.       Plaintiff claims that on or about September 4, 2018, while Plaintiff was entering

Dollar Tree, he tripped and fell on a defective sidewalk at Defendant’s place of business.

Plaintiff’s Original Petition at p. 2. Plaintiff contends that he suffered severe injuries as a result

of same. Id.



                                                  1
               Case 6:19-cv-00693 Document 1 Filed 12/06/19 Page 2 of 5



        4.       On or about October 30, 2019, Plaintiff commenced a lawsuit in the County Court

at Law No. 3 of Bell County, Texas, Cause No. 89922, styled Raymond Ortiz, Jr. v. Dollar Tree

Stores, Inc.. Id. at p. 1.

        5.       Plaintiff avers, inter alia, that Dollar Tree is liable for the failing to keep the

premises in a safe condition. Id. at p. 5 ¶ VII. Consequently, Plaintiff seeks to recover damages

for negligence. Id.

                                      II. Grounds for Removal

A.      Complete Diversity of Citizenship Exists Between the Parties and the Amount in

        Controversy Exceeds $75,000.00

        6.       Plaintiff is a citizen and a resident of Texas.

        7.       Defendant Dollar Tree Stores, Inc. is a corporation formed under the laws of the

Commonwealth of Virginia, having its principal place of business now and at the time this action

was commenced in Chesapeake, Virginia. Thus, Defendant is now and was at the time this action

was commenced a citizen of the Commonwealth of Virginia and of no other state.

        8.       Thus, the parties are completely diverse. See 28 U.S.C. § 1332(a).

        9.       Plaintiff is seeking damages in excess of $75,000.00. See Plaintiff’s Original

Petition at p. 3. Therefore, the amount in controversy exceeds $75,000.00.

B.      Venue is Proper in This Division and in This District.

        10.      Plaintiff filed this action in Bell County, Texas. The Waco Division of the

Western District of Texas encompasses Bell County, Texas. Thus, this district and division

embrace the place where the state court action is pending. See 28 U.S.C. §1441(a).




                                                    2
             Case 6:19-cv-00693 Document 1 Filed 12/06/19 Page 3 of 5




                         III. Procedural Requirements for Removal

       11.    This Notice of Removal is filed within thirty days of the date on which Defendant

received the summons and complaint. Thus, this Notice of Removal is timely. See 28 U.S.C. §

1446(b).

       12. Copies of all processes, pleadings, and orders have been filed separately with this

Court. See 28 U.S.C. § 1446(a).

       13.    Pursuant to Local Rule 81 of the Western District of Texas, the following

documents are attached to this Notice of Removal: copy of all processes, attached hereto as

Exhibit “A”; all pleadings attached hereto as Exhibit “B”; an Index of Matters Being Filed,

attached hereto as Exhibit “C”; and a list of all Counsel of Record, including addresses,

telephone numbers and parties represented is attached hereto as Exhibit “D”.

       15.    A copy of this Notice of Removal will be filed with the Bell County District

Clerk’s office promptly and will be served on Plaintiff promptly. See 28 U.S.C. § 1446(d); see

also Nixon v. Wheatley, 368 F. Supp. 2d 635, 640 (E.D. Tex. 2005) (Crone, J).

       16.    The filing fee has been paid to the Clerk.

                                          IV. Prayer

       17.    WHEREFORE, PREMISES CONSIDERED, Defendant DOLLAR TREE

STORES, INC. prays that the above-styled action now pending in the County Court at Law No.

3 of Bell County, Texas be removed there from to this Honorable Court.

       18.    This Notice of Removal is filed subject to and without waiver of any defenses or

objections to Plaintiff’s Original Petition as allowed by the Federal Rules of Civil Procedure or

by any applicable law.




                                                3
Case 6:19-cv-00693 Document 1 Filed 12/06/19 Page 4 of 5



                         Respectfully submitted,

                         GERMER, PLLC

                         By:___/s/ Robin N. Blanchette____
                               Robin N. Blanchette
                               State Bar No. 24045509
                               Fed. No. 567832
                               America Tower
                               2929 Allen Parkway, Suite 2900
                               Houston, Texas 77019
                               Telephone: (713) 650-1313
                               Facsimile: (713) 739-7420
                               Email: rblanchette@germer.com

                         ATTORNEY FOR DEFENDANT
                         DOLLAR TREE STORES, INC.




                            4
            Case 6:19-cv-00693 Document 1 Filed 12/06/19 Page 5 of 5



                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been duly
sent via facsimile on December 6, 2019 to all counsel of record, as follows:

Via E-serve
Facsimile: (254) 771-5887
William T. Wilson
Attorney and Counselor at Law, Ltd
E. Rhodes and Leona B. Carpenter Plaza
100 West Adams Avenue, Suite 301
Temple, Texas 76501


                                                   ____/s/ Robin N. Blanchette_________
                                                   Robin N. Blanchette




                                              5
